DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.  
Claims 1-4, 6-9 and 12-24 are currently pending and rejected.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 is not clear as to the particular dependency because it appears to delete the dependency to claim 1, but the use of single brackets makes the claim unclear as to the dependency to claim 2.  For the purposes of examination, the claim has been construed as depending from claim 2.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, “the base section” on line 3.  This limitation lacks proper antecedent basis, as claim 2 recites “at least one base section.”
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4, 8-9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldmeier (US 5180599) in view of Bennett (US 4454179), Bontinck (US 4367312) and in further view of Jegouzo (FR 2725692) as evidenced by “What are ceramics.”
Regarding claim 1, Feldmeier teaches a tray unit (see figure 3, 4, item 102,120) for (i.e. capable of) packaging, transport and/or consumption of foods, comprising a film (figure 3, item 104 - “packaging film”; see at least, column 3, line 65) covering a body (102; see figures 3, 4) and an adhesive joining the film and the body in an adhesive region (see figure 3 and 4, item 106, 112), thereby sealing the at least one food item between the film and the body (column 2, lines 21-25; column 5, 42-44).
Regarding the limitation of, characterized in that the film and the body have a surface tension such that the adhesive adheres at least predominantly on the film upon removing the film, wherein the surface tension in the adhesive region of the film is greater than the surface tension in the adhesive region of the body, it is noted that Feldmeier’s embodiment of using corona treatment on a polyacrylonitrile Barex film resulted in the Barex film having a greater surface tension but lower adhesion to the adhesive thus resulting in the adhesive being predominantly on the covering film when opening the package (see column 4, lines 27-36).  But Feldmeier also teaches that the covering film and tray can be other materials, such as polyesters and polyamides and where the seals between the two sheets are not heat sealable in nature (see column 1, lines 62-66).  In this regard, Feldmeier also teaches on column 5, lines 50-54 and 57-68 that corona treatment on polymeric films such as polyethylene or polypropylene result in increased surface tension as well as increased adhesion thereto for providing a clean peel of the adhesive from the tray.  While this embodiment also teaches the use of a polyacrylonitrile film as the tray, it would have been obvious to one having ordinary skill in the art that Feldmeier also encompassed other materials for the tray as well (see column 1, lines 62-66; column 7, lines 16-21).  Therefore, increasing the surface tension of the film so that the surface tension to the film is greater than the surface tension of the adhesive to the tray would have been equally obvious to one having ordinary skill in the art commensurate with the effect of the corona treatment on the materials used for the tray and covering film, for the purpose of preventing the adhesive from remaining on the tray.   This is further evidenced on column 4, lines 24-27, where Feldmeier teaches that corona treatment increases surface tension to improve adhesion; and where Feldmeier desires for the corona treatment to allow for the adhesive to remain at least predominantly on the covering film compared to the tray (see figure 4; column 3, line 48 to column 4, line 15 and as shown in the figures and the above citation, the adhesive remains adhered to the packaging film).  Additionally, the above concept is further evidenced by Bennett (US 4454179) who discloses that a covering film (10) treated with corona treatment (column 5, lines 18-37) results in the adhesive (22) being predominantly on the film (10) when removing the covering film (see column 4, lines 1-33) and where such film can be a polyester (see column 4, lines 45-48).  Bennett further teaches on column 8, lines 37-43, that the portions of the film that were corona treated had a surface tension of 40 dynes / cm compared to the untreated portions being 34 dynes/cm and thus resulting in the adhesive adhering predominantly on the film having the greater surface tension.  Bontinck (US 4367312) also evidences the above concept, with respect to a film comprising a peelable seal for packaging films (see column 4, line 18-68; column 6, lines 18-24).  This concept would have been equally applicable to Feldmeier especially as Feldmeier teaches using other types of films where adhesion and surface tension are proportional to each other (instead of the polyacrylonitrile films where there is a converse relationship between adhesion and surface tension due to corona treatment).  To thus modify Feldmeier and to corona surface treat a covering film of polyester, for instance, so that the surface tension of the covering film is greater than the surface tension of the tray would have been obvious to one having ordinary skill in the art, as another conventional expedient for ensuring that the adhesive was retained on the covering film when the covering film was removed, while leaving no adhesive on the tray.
While Feldmeier teaches a body, claim 1 differs in specifically reciting that the body is “a ceramic body” and “wherein the ceramic body consists of a ceramic material.”  
In this regard, it is noted that Jegouzo teaches food packaging containers used for vacuum or modified atmosphere (see page 1, lines 15-17 of the machine translation) and where the tray can be a porcelain tray, while still allowing the package to be sealed and under vacuum or modified atmosphere (see pages 1-2, lines 37-41 of the machine translation).  Jegouzo teaches that replacing the trays made of thermoplastic material with trays of porcelain (i.e. ceramic) has been desirable for improving the presentation of the packaged food product and where a plastic film can still be used for vacuuming sealing (see at least, page 3, line 104 of the machine translation “plastic film”) and where the adhesive can be a hot melt adhesive (see page 2, lines 70-72, page 4, lines 148-150).  It is known that porcelain is a ceramic material, as further evidenced by “What are ceramics” (see page 1, “Porcelain is a very hard, translucent white ceramic”).  
As Feldmeier is not seen to be limiting as to the particular materials of the tray and further teaches the desirability for an air and liquid tight package (see column 1, lines 21-25) and also teaches the use of a hot-melt adhesive (column 3, lines 32-33), it would have been obvious to one having ordinary skill in the art to modify Feldmeier and use a tray consisting of ceramic material (i.e. porcelain) as taught by Jegouzo for the purpose of providing improved presentation of the packaged food product compared to using a thermoplastic tray.
Regarding claim 2, Feldmeier teaches the body has a base section (120) and an edge section (figure 4, item 110) and the adhesive is configured in the edge section (see figure 4, item 106, 112).  Therefore, the combination teaches the ceramic body having a base section and an edge section and where the adhesive region is in the edge section..
Regarding claim 4, as Feldmeier discloses an adhesive positioned on an edge section and therefore surrounds the base section entirely.  The combination is thus seen to read on and disclose that the ceramic body has an application surface for the adhesive which is within the adhesive region and surrounds the base section entirely.
Regarding claim 8, as shown in the figures Feldmeier discloses that a lower side of the film is attached to the body.  The combination as discussed above with respect to claim 1 teaches using a corona treatment to increase the surface tension of the side of the film that is to hold an adhesive thereon.  The combination thus teaches a lower side of the film attached to the ceramic body and where a surface tension in the lower side of the film is modified by means of a surface treatment.
Regarding claim 9, the combination as applied to claim 1 and 8, teaches using corona treatment to increase the surface tension of the film as already discussed above.
Regarding claims 16 and 17, it is noted that the claims are directed to the product, and not the method of making the product.  As such, how the film was cut, as recited in claim 16 and how the adhesive has been applied, as recited in claim 17, is not seen to provide a patentable distinction to the product claims, because the structure implied by the claimed process steps is a cut film and adhesive that has been applied; and this structure has been taught by Feldmeier, as shown in figure 4 and 7, which shows a cut film and where adhesive has been applied.
Regarding claim 18, Feldmeier teaches using a hot-melt adhesive (see column 3, lines 32-34).

Claims 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claims 1 and 2 above, which relies on Feldmeier (US 5180599) as the primary reference, and in further view of Owensby (US 20150056342).
Claim 3 differs from the combination applied to claim 2, in specifically reciting “wherein the edge section is raised at least in the adhesive region with respect to the base section.”
It is noted however, that Owensby teaches a base figure 2c, item 31 where the edge section is raised with respect to the base section.  Owensby also teaches a cover film sealed to the base section.  Jegouzo evidences a ceramic body that also has an elevated edge section (see figure 1, item C, 10a, 10b).
To thus modify the shape of the base taught by the combination and to use another conventional configuration, as taught by Owensby would thus have been an obvious matter of engineering and/or design, based on conventional arrangements of food trays.
Regarding claim 6, Feldmeier teaches that the film is made of a plastic material, such as polyester or polyethylene.  
Claim 6 differs from the combination applied to claim 1 in specifically reciting that the film, “has a thickness of between 50 microns and 150 microns.”
However, Owensby teaches a similar configuration for a sealed tray, and where the lidding film (15) can have a thickness of 5 mils (i.e. 127 microns)(see paragraph 65) for the purpose of providing the desired properties to the film (see paragraph 65).   
To thus modify Feldmeier and use a covering film having a 5 mil thickness would thus have been obvious to one having ordinary skill in the art, based on the properties desired of the sealing film.
Regarding claim 7, Feldmeier discloses that the covering film can be a polyester (see column 1, lines 62-67) but claim 7 differs in specifically reciting, that the film is made at least partially of polyethylene terephthalate.
However, Owensby teaches polyesters such as polyethylene terephthalate have been recognized in the art as conventional lidding film polyesters (see paragraph 66). 
To thus modify Feldmeier, who already teaches that the covering film can be a polyester, and to use polyethylene terephthalate would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on conventional material used for their art recognized function.


Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Feldmeier (US 5180599) as the primary reference, and in further view of Strilich (US 20110086141), Street (US 5447734) and Owensby (US 20150056342).
 Regarding claim 12, the combination teaches a food arranged in the ceramic body and covered by the film.
Claim 12 differs in specifically reciting an intermediate space presents a partial vacuum.
Strilich teaches that it has been conventional when gas flushing food packages, that the modified atmosphere when flushing can contain a pressure after flushing of about 500 to about 700 millibar (see paragraph 46).  This is seen to suggest that the sealed container would have had a partial vacuum.  Street also teaches that the reduced pressure within the package due to the evacuating step aides in allowing the gases, such as carbon dioxide, to aide in absorption of the carbon dioxide by the product for providing antimicrobial protection (see column 4, lines 48-54).   It would have been obvious to one having ordinary skill in the art that providing a modified atmosphere within the package would have also required an intermediate space.  Nonetheless, Owensby further evidences such an intermediate space, as shown in figure 2c.  Jegouzo as discussed above with respect to claim 1 teaches that the above concepts taught by Strilich and Street are equally applicable to food packages using a ceramic body as the tray.  
Therefore, to modify the combination and provide a partial vacuum to an intermediate space would have been an obvious to one having ordinary skill in the art, for allowing the gases to also be entrained into the food and also to allow for the preserving gases to absorb into the food product as well.   

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 12 above, which relies on Feldmeier (US 5180599) as the primary reference, and in further view of Cheng (US 4683139). 
Claim 13 differs from the combination applied to claim 12 in the specific gas mixture.
However, Cheng teaches packaging foods such as meat, with 80% carbon dioxide, 2 percent oxygen and the remainder (i.e. 18%) being nitrogen for the purpose of providing extended shelf-life(see the abstract; column 7, line 65 to column 8, line 23), which thus falls within the claimed range. Owensby evidences containers similar to Feldmeier that can be used for packaging various foods that require a modified atmosphere (see figure 2c; paragraph 5 and 81: “foodstuffs” “variety of food products…”; paragraph 93).
As Feldmeier is not seen to be limiting regarding the specific type of food, to thus modify Feldmeier and to use a combination of carbon dioxide, oxygen and nitrogen, as taught by Cheng would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite antimicrobial protection to the contents. 
Regarding claim 14, the combination teaches the gas mixture adapted to the food in the body.
Regarding claim 15, Cheng further teaches that the oxygen can be between 2-30 percent, the carbon dioxide between 20 to 80 percent and the balance nitrogen.  Cheng also teaches an example that includes 10 percent oxygen (see column 8, line 16, with 60 percent carbon dioxide (column 8, line 13) and the balance nitrogen.  Modification of the combination to thus use greater than 2% oxygen or 10% oxygen for instance, would have been obvious to one having ordinary skill in the art, commensurate with the preservation requirements of the food. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 18 above, which relies on Feldmeier (US 5180599) as the primary reference, and in further view of Nakada (US 20160122603).
Regarding claim 19, Feldmeier teaches hot-melt adhesives, but claim 19 differs in specifically reciting the adhesive is a polyolefin-based adhering hot-melt adhesive and at 160°C has a viscosity greater than 1500 millipascal-seconds.
Nakada teaches hot-melt adhesives (see the abstract) used for food packaging (see paragraph 103, 104, 109) that are polyolefin based (see paragraph 74 - “olefin-based resins”) and which can have a viscosity at 160°C of 380-8000Pa-s (see table 3, examples 1-8), which equates to a viscosity of 380000-8000000mPa-s at 160°C.  Nakada teaches that such hot-melt adhesives do not have residual adhesive after peeling (see table 3; paragraph 145).  To thus modify the combination, which is not limiting as to the particular hot-melt adhesive, and to use an olefin based hot-melt adhesive having a viscosity of greater than 1500millipascal-seconds at 160°C would thus have been obvious to one having ordinary skill in the art as a matter of engineering and/or design, as well as for minimizing the presence of residual adhesive after peeling the sealing film from the tray.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Feldmeier (US 5180599) in view of Bennett (US 4454179) and Bontinck (US 4367312) and Jegouzo (FR 2725692) as evidenced by “What are ceramics” and in further view of Lynch (“How to identify cooked and uncooked ham”).
Regarding claim 20, Feldmeier, Bennett, Bontinck and Jegouzo have been relied on as already discussed above with respect to claim 1.  Feldmeier teaches a method for sealing foods such as ham (see Example 1 - “ham package”) comprising, positioning the foods in a tray unit.  Feldmeier further teaches applying an adhesive in an adhesive region of the tray (see figure 7, item 505) and covering the tray unit with a film  (104 -“bubble film”).  Feldmeier teaches adhering the film to the adhesive region with the adhesive as shown in the figures.  
Regarding the limitation, “a surface tension of the film and/or of the tray unit is influenced such that the adhesive remains adhered at least predominantly on the film when tearing the film off, wherein the surface tension in the adhesive region of the film is greater than the surface tension in the adhesive region of [the body],” it is noted that the combination applied to claim 1 above has been incorporated herein to teach that it would have been obvious to one having ordinary skill in the art for ensuring that the adhesive remained predominantly adhered to the sealing film when removing the sealing film.  
Regarding the limitation, “an adhesive region of a ceramic body of the tray, wherein the adhesive region consists of a ceramic material” and “wherein the ceramic body of the tray unit consists of a ceramic material,”  in view of Jegouzo as evidenced by “What are ceramics” as applied to claim 1 teaching that the tray can be a porcelain tray for the purpose of providing improved presentation of the packaged food, the combination teaches that the tray unit consists of a ceramic material and as such, the adhesive region of the ceramic body would also have consisted of a ceramic material.   
Regarding the food being “at least partially prepared,” it is noted that the particular type of food that one packaged would have been an obvious matter of design, especially as Feldmeier already teaches packaging food.  Nonetheless, Lynch evidences that ham, as suggested by Feldmeier (see Example 1 - “ham package”), can be construed to be “partially prepared” since it has been known in the art for ham products to be cooked to some degree.
Regarding claim 21, the combination as applied to claim 1 and incorporated into claim 20 above has been incorporated herein to teach that it would have been obvious to have treated the lower side of the film so as to increase the surface tension thereof so as to have the adhesive predominantly adhere thereto when removing the film.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 20 above, which relies on Feldmeier (US 5180599) as the primary reference, and in further view of Landau (US 20150259113) and Kawasaki (US 20160362582).
Regarding claim 22, while Feldmeier teaches application of a hot-melt adhesive, claim 22 differs in specifically reciting that the adhesive is applied by means of rolling, wiping, scraping and/or spraying.
It is noted however, that Landau teaches that it has been notoriously conventional to spray an adhesive onto a surface of a container for application of a sealing film (see paragraph 33).  Kawasaki teaches spray coating and rolling, as conventional techniques for providing an adhesive coating (see paragraph 150).  
To thus modify the combination and use another conventional technique for application of the adhesive would have been obvious to one having ordinary skill in the art, as a substitution of one conventional expedient for another, both recognized for performing a similar function.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 20 above, which relies on Feldmeier (US 5180599) as the primary reference, and in further view of Owensby (US 20150056342).
Claim 23 differs from the combination applied to claim 20, in specifically reciting “wherein at least a partial gas exchange is carried out in the intermediate space.”
It is noted however, that Owensby teaches a similar configuration as that of Feldmeier and where the can be a gas flushing of the interior of the container for the purpose of enhancing the preservation of the contents (see paragraph 43 and 93, “high levels of carbon dioxide and nitrogen”).  To thus modify the combination and to include a modified atmosphere gas, such as nitrogen or carbon dioxide for example, would have been obvious to one having ordinary skill in the art, for the purpose of enhancing the preservation of the contents of the package.
Regarding claim 24, in view of Owensby, the combination teaches an inert gas, such as nitrogen. 


Response to Arguments
On pages 10-11 of the response, Applicant urges that Feldmeier discloses two opposing packaging films that are formed into their respective base and cover member shapes, such as the pedestal member and the bubble member illustrated and it is not obvious that a person of ordinary skill in the art would have substituted the ceramic body of claim 1, which is not analogous to a packaging film, with the base packaging film of Feldmeier.
It is initially noted however, that Jegouzo teaches that it has been known in the art of packing foods using lidding films sealed to trays, to heat seal a lidding film to a thermoplastic tray (see page 1, lines 19-27 of the machine translation).  Thus, Jegouzo teaches and recognized the use of thermoplastic packaging materials.   Jegouzo further teaches however, that it has been desirable to replace the thermoplastic material of the tray (i.e. similar to Feldmeier) with other materials such as porcelain while still allowing for a lidding film to be hermetically sealed to the porcelain tray for the purpose of improving the food package presentation (see page 1-2, lines 37-41 of the machine translation).  Jegouzo teaches applying a hot melt adhesive to the lidding film and subsequently applying pressure against the surface or edge of the porcelain container and is thus similar to how Feldmeier also applies the lidding film to the tray (see figure 7, item 505, 540 of Feldmeier and figures 2-3 of Jegouzo).  As Feldmeier teaches a formed tray (see figure 7, item 520), to thus modify Feldmeier to use another known tray material, such as a porcelain tray would have been obvious to one having ordinary skill in the art for improving the packaging presentation of Feldmeier, while still achieving Feldmeier’s function of having the hot melt adhesive be cleanly removed from the tray, when removing the covering film.   
Furthermore, Feldmeier teaches that the cover and tray are materials that are not heat sealable to each other and where this described concept is not seen to be limiting (column 6, lines 16-20).  Jegouzo also teaches a lidding film and tray that are also not heat sealable to each other.  Additionally, it would have been obvious to one having ordinary skill in the art that Feldmeier is teaching the use of corona treatment for increasing the surface tension of a lidding film such that a hot melt adhesive would more strongly adhere to the lidding film 	to allow the adhesive to be cleanly removed from the tray (see at least, column 5, line 64-68; column 3, line 48 to column 4, line 15 and as shown in the figures and the above citation, the adhesive remains adhered to the packaging film); and this would have been equally applicable when using a thermoplastic lidding film together with a ceramic tray.  Therefore, Jegouzo provides motivation for using a ceramic tray, and in view of Feldmeier and Jegouzo’s teachings, there would have been a reasonable expectation of success that the application of corona treatment to the lidding film, as already suggested by Feldmeier, would also have increased the surface tension of the lidding film to allow for the hot melt to predominantly remain on the film upon removing the film.   Regarding the ceramic tray being non-analogous, it is noted that Jegouzo’s teachings are seen to be similar to applicant’s field of endeavor, of packaging foods within a ceramic tray that is sealed with a film material. 

Further on page 11 of the response, regarding Bontinck, Applicant urges that the peelable seal is between two opposing films.
It is noted however, that Bontinck has only been relied on as evidence that it has been known to use corona discharge treatment to increase the surface tension and adhesive properties of a film, and where the corona discharge treatment and thus increased surface tension can improve the adhesion of the film to other materials.  It would have been obvious to one having ordinary skill in the art that this teaching suggests changing the bonding strength to other materials, including adhesives.

Further on page 11 of the response, Applicant urges that applying the teachings of Bennett would not have been obvious to a person of ordinary skill in the art of food packaging, because Bennett does not disclose an adhesive and a film where the adhesive adheres more tightly to the film than to a substrate, without first exposing the adhesive and film to actinic radiation.
It is noted however, that Bennett has only been further relied on as evidence of the use of corona discharge treatment to increase the surface tension of a film, so that the bond strength between the film and an adhesive in be increased (see column 5, lines 22-31).  It would have been obvious to one having ordinary skill in the art that increasing the surface tension as taught by the prior art would thus have increased the bond between the film and the adhesive such that the adhesive remains predominantly on the film when the film is removed from the tray.   Furthermore, Bennett’s disclosure of actinic radiation, has been used for ensuring that the adhesive segments 26 are removed from the surface 28 of substrate 30.  This is not seen to teach away from Bennett’s teachings of using corona discharge treatment to increase the surface tension of the film layer 10, 12, so as to improve the bonding between the film 12 and the adhesive 22.

Further on page 11 of the response, regarding Jegouzo, Applicant urges that the reference does not suggest an adhesive that adheres to the film more tightly than to the ceramic tray and it would not have been obvious to a person of ordinary skill in the art to merely substitute the ceramic tray of Jegouzo with the base packaging film of Feldmeier because Feldmeier limits itself to a peelable seal between two packaging films and Jegouzo does not teach or suggest a peelable seal between a ceramic tray and a film where the adhesive adheres predominantly to the film.
These urgings are not seen to be sufficient to overcome the rejection.  Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Feldmeier is already teaching peelability of the lidding film where the hot melt adhesive remains on the lidding film upon removal and does not adhere to the tray.  Feldmeier does this by changing the surface tension of the lidding film and by using lidding and tray materials that are not heat sealable.  Jegouzo recognized heat sealable thermoplastic lidding films and trays, but teaches using a lidding film which would not have been heat sealable to a ceramic tray, with the advantage of providing an improved visual presentation to the packaged food.  Thus, there would have been a reasonable expectation of success in modifying Feldmeier to use the visually improved presentation of a ceramic tray adhered to a lidding film having increased surface tension such that the adhesive remains adhered to the lidding film when removing the lidding film from the tray.

The remainder of Applicant’s arguments on pages 12-15 of the response reiterate the above remarks.  
These urgings are not seen to be sufficient in view of the remarks presented above.

Conclusion
The prior art of record and not relied upon is considered pertinent to applicant's disclosure. FR2950030 (already of record) discloses sealing plastic and ceramic containers (see page 5, lines 182-186 of the machine translation) with a sealing film and where the packages can be under vacuum or modified atmosphere (see page 5, lines 182-183 of the machine translation).
FR2928626 also discloses using a sealing film to seal a plastic or ceramic tray under vacuum or modified atmosphere (see page 4, lines 136-140 of the machine translation).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792